DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al. (US 2013/0094003 A1).
	Regarding claim 1, Abele discloses a microelectromechanical systems (MEMS) apparatus, comprising: a package (Fig. 7: 70 – ceramic package) having a cavity formed therein (Fig. 7: 115 – vacuum area); a semiconductor device disposed within the cavity and including at least one electromagnetically driven MEMS micro-mirror device (Fig. 7: 3 – first micro-mirror); a fluid having a refractive index greater than a predetermined index value, disposed within the cavity and at least partially surrounding a portion of the semiconductor device (para [0103]: may comprise Argon gas); and a magnet assembly disposed outside the cavity (Fig. 7: 111 – first permanent magnet), wherein the magnet assembly is isolated from the fluid and is magnetically coupled with the micro- mirror device (see Fig. 7 & para [0105]).  
	Regarding claim 16, Abele discloses a method of making a microelectromechanical systems (MEMS) apparatus, comprising: providing a package (Fig. 7: 70 – ceramic package) having a cavity formed therein (Fig. 7: 115 – vacuum area); disposing a semiconductor device within the cavity, wherein the semiconductor device includes at least one electromagnetically driven MEMS micro-mirror device (Fig. 7: 3 – first micro-mirror); disposing a fluid within the cavity, wherein the fluid has a refractive index greater than a predetermined index value, and the fluid at least partially surrounds a portion of the semiconductor device (para [0103]: may comprise Argon gas); and disposing a magnet assembly outside the cavity (Fig. 7: 111 – first permanent magnet), wherein the magnet assembly is isolated from the fluid and is magnetically coupled with the micro- mirror device (see Fig. 7 & para [0105]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, Claim(s) 1-10, 13, 16-26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0174247 A1) in view of Man (US 2019/0049717 A1, from IDS).
	Suzuki and Man disclose MEMS. Therefore, they are analogous art.
	Regarding claim 1, Suzuki discloses a microelectromechanical systems (MEMS) apparatus, comprising: a package (Figs. 1-3: 41 – mirror package) having a cavity formed therein (see Figs. 1 & 3); a semiconductor device disposed within the cavity and including at least one electromagnetically driven MEMS micro-mirror device (Figs. 1-3: 1 – MEMS mirror); and a magnet assembly disposed outside the cavity (Figs. 1-3: 50 – magnet portion), wherein the magnet assembly is isolated from the cavity and is magnetically coupled with the micro- mirror device (see Figs. 1-3 & para [0050]).  
	Suzuki neither teaches nor suggests a fluid having a refractive index greater than a predetermined index value, disposed within the cavity and at least partially surrounding a portion of the semiconductor device.
	However, Man discloses a MEMS apparatus, comprising: a package (Fig. 2: 15 – package body) having a cavity formed therein (Fig. 2: 23 – cavity); a semiconductor device disposed within the cavity and including at least one electromagnetically driven MEMS micro-mirror device (Fig. 2: 10 – MEMS micro-mirrors); and a fluid having a refractive index greater than a predetermined index value, disposed within the cavity and at least partially surrounding a portion of the semiconductor device (para [0027]). Among the benefits of this configuration includes mitigating the effects of shock and vibration (para [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki by providing a fluid having a refractive index greater than a predetermined index value, disposed within the cavity and at least partially surrounding a portion of the semiconductor device, as taught by Man, in order to mitigate the effects of shock and vibration.
	Regarding claim 2, Suzuki and Man disclose the magnet assembly comprises a plurality of individual magnets (Suzuki Fig. 3: 51-53 – first magnet and pair of second magnets).  
	Regarding claim 3, Suzuki and Man disclose the predetermined index value of the fluid ranges from 1.3 to 2 (Man para [0004]: can be hydrocarbon oil, which has an index ranging from about 1.4-1.7).  
Regarding claims 4-6, Suzuki and Man neither teach nor suggest the fluid has an operating temperature ranging from -40°C to 125°C (claim 4), -40°C to 105°C (claim 5), or -40°C to 85°C (claim 6).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of ensuring the fluid has an operating temperature within the claimed ranges includes ensuring it does not degrade at operating temperatures of the micro-mirror device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki and Man accordingly, in order to ensure the fluid does not degrade at operating temperatures of the micro-mirror device.
	Regarding claim 7, Suzuki and Man disclose the fluid is optically transparent to a laser having a wavelength ranging from 700 to 3000 nanometers (Man para [0004]: “The hydrocarbon oil can be optically transparent to laser commonly used in optical communication with wavelength of about 1550 nm”).  
	Regarding claim 8, Suzuki and Man disclose the fluid is optically transparent to a laser having a wavelength of 850, 905, 940, 1310, or 1550 nanometers (Man para [0004]: “The hydrocarbon oil can be optically transparent to laser commonly used in optical communication with wavelength of about 1550 nm”). 
	Regarding claim 9, Suzuki and Man disclose the fluid is a liquid selected from a group consisting of cooking corn oil, automotive oils (brake fluid, hydraulic engine oil), microscope immersion oils, glycerin, alcohols, alkanes, silicone oils, perfluorocarbon, siloxane, aliphatic hydrocarbons, alicyclic hydrocarbons, hydrogenated terphenyl, 1-bromonaphthalene, 1-lodonaphthalene, sulfur, diiodomethane, tin iodide, triacetin, ethyl cinnamate, chlorofluorocarbon, and polyphenyl ether based optical fluids (Man para [0004]: heptane) (alcohol).
	Regarding claim 10, Suzuki and Man disclose the micro-mirror device comprises: a substrate (Suzuki Fig. 4: 4 – second movable portion); a micro-mirror (Suzuki Fig. 4: 3 – first movable portion), having a reflective mirror surface disposed on the micro- mirror (Suzuki Fig. 4: 7 – mirror; para [0037]); at least one flexure coupled with the micro-mirror and the substrate, allowing the micro-mirror to rotate about the at least one flexure (Suzuki Fig. 4: 5 – first coupling portions); and at least one coil fixed to the micro-mirror (Suzuki Fig. 4: 11 – first drive coil), wherein the magnetic assembly is configured to generate a magnetic field perpendicular to the at least one flexure, and a current is configured to be applied to the coil (Suzuki paras [0045] & [0054]); wherein when the magnetic assembly generates the magnetic field and the current is applied to the coil, the micro-mirror and the coil rotate about the flexure in response to the magnetic field (Suzuki paras [0045] & [0054]).  
	Regarding claim 13, Suzuki and Man disclose the micro-mirror device comprises: a substrate (Suzuki Fig. 4: 2 – support portion); a gimbal (Suzuki Fig. 4: 4 – second movable portion); a micro-mirror (Suzuki Fig. 4: 3 – first movable portion), having a reflective mirror surface disposed on the micro- mirror (Suzuki Fig. 4: 7 – mirror; para [0037]); at least one first flexure coupled with the micro-mirror and the gimbal, allowing the micro-mirror to rotate about the at least one first flexure (Suzuki Fig. 4: 5 – first coupling portions); at least one second flexure coupled with the gimbal and the substrate, allowing the micro-mirror and the gimbal to rotate about the at least one second flexure, wherein the at least one second flexure is substantially orthogonal to the at least one first flexure (Suzuki Fig. 4: 6 – second coupling portions); at least one first coil fixed to the micro-mirror (Suzuki Fig. 4: 11 – first drive coil); and at least one second coil fixed to the gimbal (Suzuki Fig. 4: 12 – second drive coil), wherein the magnetic assembly is configured to generate a first magnetic field perpendicular to the at least one first flexure and a second magnetic field perpendicular to the at least one second flexure, a first current is configured to be applied to the first coil, and a second current is configured to be applied to the second coil (Suzuki paras [0045]-[0047] & [0054]); wherein when the magnetic assembly generates the first magnetic field and the first current is applied to the first coil, the micro-mirror and the first coil rotate about the first flexure in response to the first magnetic field (Suzuki para [0045]); and wherein when the magnetic assembly generates the second magnetic field and the second current is applied to the second coil, the micro-mirror, the gimbal and the second coil rotate about the second flexure in response to the second magnetic field (Suzuki para [0047]).  
Regarding claim 16, Suzuki discloses a method of making a microelectromechanical systems (MEMS) apparatus, comprising: providing a package (Figs. 1-3: 41 – mirror package) having a cavity formed therein (see Figs. 1 & 3); disposing a semiconductor device within the cavity, wherein the semiconductor device includes at least one electromagnetically driven MEMS micro-mirror device (Figs. 1-3: 1 – MEMS mirror); and disposing a magnet assembly outside the cavity (Figs. 1-3: 50 – magnet portion), wherein the magnet assembly is isolated from the cavity and is magnetically coupled with the micro- mirror device (see Figs. 1-3 & para [0050]).  
	Suzuki neither teaches nor suggests disposing a fluid within the cavity, wherein the fluid has a refractive index greater than a predetermined index value, and the fluid at least partially surrounds a portion of the semiconductor device 
	However, Man discloses method of making a MEMS apparatus, comprising: providing a package (Fig. 2: 15 – package body) having a cavity formed therein (Fig. 2: 23 – cavity); disposing a semiconductor device disposed within the cavity, wherein the semiconductor device includes at least one electromagnetically driven MEMS micro-mirror device (Fig. 2: 10 – MEMS micro-mirrors); and disposing a fluid within the cavity, wherein the fluid has a refractive index greater than a predetermined index value, and the fluid at least partially surrounds a portion of the semiconductor device (para [0027]). Among the benefits of this configuration includes mitigating the effects of shock and vibration (para [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki by disposing a fluid within the cavity, wherein the fluid has a refractive index greater than a predetermined index value, and the fluid at least partially surrounds a portion of the semiconductor device, as taught by Man, in order to mitigate the effects of shock and vibration.
	Regarding claim 17, Suzuki and Man disclose the magnet assembly comprises a plurality of individual magnets (Suzuki Fig. 3: 51-53 – first magnet and pair of second magnets).  
	  Regarding claim 18, Suzuki and Man disclose the predetermined index value of the fluid is in a range from 1.3 to 2 (Man para [0004]: can be hydrocarbon oil, which has an index ranging from about 1.4-1.7).  
Regarding claims 19-22, Suzuki and Man neither teach nor suggest the fluid has an operating temperature ranging from -40 °C to 150 °C (claim 19), -40°C to 125°C (claim 20), -40°C to 105°C (claim 21), or -40°C to 85°C (claim 22).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of ensuring the fluid has an operating temperature within the claimed ranges includes ensuring it does not degrade at operating temperatures of the micro-mirror device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki and Man accordingly, in order to ensure the fluid does not degrade at operating temperatures of the micro-mirror device.
	Regarding claim 23, Suzuki and Man disclose the fluid is optically transparent to a laser having a wavelength ranging from 700 to 3000 nanometers (Man para [0004]: “The hydrocarbon oil can be optically transparent to laser commonly used in optical communication with wavelength of about 1550 nm”).  
	Regarding claim 24, Suzuki and Man disclose the fluid is optically transparent to a laser having a wavelength of 850, 905, 940, 1310, or 1550 nanometers (Man para [0004]: “The hydrocarbon oil can be optically transparent to laser commonly used in optical communication with wavelength of about 1550 nm”). 
	Regarding claim 25, Suzuki and Man disclose the fluid is a liquid selected from a group consisting of cooking corn oil, automotive oils (brake fluid, hydraulic engine oil), microscope immersion oils, glycerin, alcohols, alkanes, silicone oils, perfluorocarbon, siloxane, aliphatic hydrocarbons, alicyclic hydrocarbons, hydrogenated terphenyl, 1-bromonaphthalene, 1-lodonaphthalene, sulfur, diiodomethane, tin iodide, triacetin, ethyl cinnamate, chlorofluorocarbon, and polyphenyl ether based optical fluids (Man para [0004]: heptane) (alcohol).
	Regarding claim 26, Suzuki and Man disclose the micro-mirror device comprises: a substrate (Suzuki Fig. 4: 4 – second movable portion); a micro-mirror (Suzuki Fig. 4: 3 – first movable portion), having a reflective mirror surface disposed on the micro- mirror (Suzuki Fig. 4: 7 – mirror; para [0037]); at least one flexure coupled with the micro-mirror and the substrate, allowing the micro-mirror to rotate about the at least one flexure (Suzuki Fig. 4: 5 – first coupling portions); and at least one coil fixed to the micro-mirror (Suzuki Fig. 4: 11 – first drive coil), wherein the magnetic assembly is configured to generate a magnetic field perpendicular to the at least one flexure, and a current is configured to be applied to the coil (Suzuki paras [0045] & [0054]); wherein when the magnetic assembly generates the magnetic field and the current is applied to the coil, the micro-mirror and the coil rotate about the flexure in response to the magnetic field (Suzuki paras [0045] & [0054]).  
Regarding claim 28, Suzuki and Man disclose the micro-mirror device comprises: a substrate (Suzuki Fig. 4: 2 – support portion); a gimbal (Suzuki Fig. 4: 4 – second movable portion); a micro-mirror (Suzuki Fig. 4: 3 – first movable portion), having a reflective mirror surface disposed on the micro- mirror (Suzuki Fig. 4: 7 – mirror; para [0037]); at least one first flexure coupled with the micro-mirror and the gimbal, allowing the micro-mirror to rotate about the at least one first flexure (Suzuki Fig. 4: 5 – first coupling portions); at least one second flexure coupled with the gimbal and the substrate, allowing the micro-mirror and the gimbal to rotate about the at least one second flexure, wherein the at least one second flexure is substantially orthogonal to the at least one first flexure (Suzuki Fig. 4: 6 – second coupling portions); at least one first coil fixed to the micro-mirror (Suzuki Fig. 4: 11 – first drive coil); and at least one second coil fixed to the gimbal (Suzuki Fig. 4: 12 – second drive coil), wherein the magnetic assembly is configured to generate a first magnetic field perpendicular to the at least one first flexure and a second magnetic field perpendicular to the at least one second flexure, a first current is configured to be applied to the first coil, and a second current is configured to be applied to the second coil (Suzuki paras [0045], [0047] & [0054]); wherein when the magnetic assembly generates the first magnetic field and the first current is applied to the first coil, the micro-mirror and the first coil rotate about the first flexure in response to the first magnetic field (Suzuki para [0045]); and wherein when the magnetic assembly generates the second magnetic field and the second current is applied to the second coil, the micro-mirror, the gimbal and the second coil rotate about the second flexure in response to the second magnetic field (Suzuki para [0047]).  
Claim(s) 11, 14-15, 27 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0174247 A1) in view of Man (US 2019/0049717 A1, from IDS), further in view of Naono (US 2013/0063800 A1).
	Suzuki, Man and Naono disclose MEMS. Therefore, they are analogous art.
	Regarding claim 11, Suzuki and Man neither teach nor suggest the micro-mirror device further comprises at least one angle sensor disposed on the flexure, the angle sensor is configured to measure the change in torsional stress of the at least one flexure as the micro-mirror rotates thus corresponding to an angle of rotation of the micro- mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor.  
	However, Naono discloses a micro-mirror device comprising at least one angle sensor disposed on a flexure (Fig. 2: 20 & 22 – torsion bars & torsion bar supporting sections), the angle sensor is configured to measure the change in torsional stress of the at least one flexure as the micro-mirror rotates thus corresponding to an angle of rotation of the micro- mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor (para [0129]: piezo resistive sensor). Among the benefits of this configuration includes allowing rotation of the mirror to be monitored.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki and Man such that the micro-mirror device further comprises at least one angle sensor disposed on the flexure, the angle sensor is configured to measure the change in torsional stress of the at least one flexure as the micro-mirror rotates thus corresponding to an angle of rotation of the micro- mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor, as taught by Naono, in order to allow rotation of the mirror to be monitored.  
	Regarding claim 14, Suzuki and Man neither teach nor suggest the micro-mirror device further comprises at least one first angle sensor disposed on the first flexure (Fig. 2: 20 & 22 – torsion bars & torsion bar supporting sections), the first angle sensor is configured to measure the change of the torsional stress of the first flexure as the micro-mirror rotates thus corresponding to a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor.   
	However, Naono discloses a micro-mirror device comprising at least one first angle sensor disposed on a first flexure, the first angle sensor is configured to measure the change of the torsional stress of the first flexure as the micro-mirror rotates thus corresponding to a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor (para [0129]: piezo resistive sensor). Among the benefits of this configuration includes allowing rotation of the mirror to be monitored.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki and Man such that the micro-mirror device further comprises at least one first angle sensor disposed on the first flexure (Fig. 2: 20 & 22 – torsion bars & torsion bar supporting sections), the first angle sensor is configured to measure the change of the torsional stress of the first flexure as the micro-mirror rotates thus corresponding to a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor, as taught by Naono, in order to allow rotation of the mirror to be monitored.  
	Regarding claim 15, Suzuki, Man and Naono neither teach nor suggest the micro-mirror device further comprises at least one second angle sensor disposed on the second flexure, the second angle sensor measures the change in the torsional stress of the second flexure as the micro-mirror rotates thus corresponding to a second angle of rotation of the micro-mirror about the second flexure, and the second angle sensor is a piezoresistive sensor or a Hall-effect sensor.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of this modification (i.e., providing at least one second angle sensor disposed on the second flexure, the second angle sensor measures the change in the torsional stress of the second flexure as the micro-mirror rotates thus corresponding to a second angle of rotation of the micro-mirror about the second flexure, and the second angle sensor is a piezoresistive sensor or a Hall-effect sensor) includes allowing two-dimensional rotation of the mirror to be monitored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki, Man and Naono such that the micro-mirror device further comprises at least one second angle sensor disposed on the second flexure, the second angle sensor measures the change in the torsional stress of the second flexure as the micro-mirror rotates thus corresponding to a second angle of rotation of the micro-mirror about the second flexure, and the second angle sensor is a piezoresistive sensor or a Hall-effect sensor, in order to allow two-dimensional rotation of the mirror to be monitored.
Regarding claim 27, Suzuki and Man neither teach nor suggest the micro-mirror device further comprises at least one angle sensor disposed on the flexure, the angle sensor is configured to measure an angle of rotation of the micro-mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor.  
However, Naono discloses a micro-mirror device comprising at least one angle sensor disposed on a flexure (Fig. 2: 20 & 22 – torsion bars & torsion bar supporting sections), the angle sensor is configured to measure an angle of rotation of the micro-mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor (para [0129]: piezo resistive sensor). Among the benefits of this configuration includes allowing rotation of the mirror to be monitored.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki and Man such that the micro-mirror device further comprises at least one angle sensor disposed on the flexure, the angle sensor is configured to measure an angle of rotation of the micro-mirror about the at least one flexure, and the at least one angle sensor is a piezoresistive sensor or a Hall-effect sensor, as taught by Naono, in order to allow rotation of the mirror to be monitored.  
Regarding claim 29, Suzuki and Man neither teach nor suggest the micro-mirror device further comprises at least one first angle sensor disposed on the first flexure, the first angle sensor is configured to measure a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor.  
However, Naono discloses a micro-mirror device comprising least one first angle sensor disposed on a first flexure (Fig. 2: 20 & 22 – torsion bars & torsion bar supporting sections), the first angle sensor is configured to measure a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor  (para [0129]: piezo resistive sensor). Among the benefits of this configuration includes allowing rotation of the mirror to be monitored. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki and Man such that the micro-mirror device further comprises at least one first angle sensor disposed on the first flexure, the first angle sensor is configured to measure a first angle of rotation of the micro-mirror about the first flexure, and the first angle sensor is a piezoresistive sensor or a Hall-effect sensor, as taught by Naono, in order to allow rotation of the mirror to be monitored.
Regarding claim 30, Suzuki, Man and Naono neither teach nor suggest the micro-mirror device further comprises at least one second angle sensor disposed on the second flexure, the second angle sensor is configured to measure a second angle of rotation of the micro-mirror about the second flexure, and the at least one second angle sensor is a piezoresistive sensor or a Hall-effect sensor.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of this modification (i.e., providing at least one second angle sensor disposed on the second flexure, the second angle sensor is configured to measure a second angle of rotation of the micro-mirror about the second flexure, and the at least one second angle sensor is a piezoresistive sensor or a Hall-effect sensor) includes allowing two-dimensional rotation of the mirror to be monitored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki, Man and Naono such that the micro-mirror device further comprises at least one second angle sensor disposed on the second flexure, the second angle sensor is configured to measure a second angle of rotation of the micro-mirror about the second flexure, and the at least one second angle sensor is a piezoresistive sensor or a Hall-effect sensor, in order to allow two-dimensional rotation of the mirror to be monitored.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0174247 A1) in view of Man (US 2019/0049717 A1, from IDS), further in view of Mizumoto (US 2008/0297868 A1).
	Suzuki, Man and Mizumoto disclose micro-mirrors. Therefore, they are analogous art.
	Regarding claim 12, Suzuki and Man neither teach nor suggest a light source, wherein the light source is configured to emit a light toward the micro-mirror device, and the light emitted by the light source is reflected by a back side of the micro-mirror device; and an optical angle sensor, being a Position Sensitive Detector (PSD) or a Charge Coupled Device (CCD), wherein the optical angle sensor is located such that the light reflected by a back side of the micro-mirror device is configured to reach the optical angle sensor, and the angle sensor is configured to measure a rotating angle of the reflective mirror surface about the flexure.
However, Mizumoto discloses a light source (Fig. 4: 550 – photoreflector), wherein the light source is configured to emit a light toward a micro-mirror device (Fig. 4: 11 – mirror), and the light emitted by the light source is reflected by a back side of the micro-mirror device (see Fig. 4); and an optical angle sensor, being a Position Sensitive Detector (PSD) or a Charge Coupled Device (CCD) (Fig. 4: 550 – photoreflector; para [0052]: “detects the position of incidence”), wherein the optical angle sensor is located such that the light reflected by a back side of the micro-mirror device is configured to reach the optical angle sensor (see Fig. 4), and the angle sensor is configured to measure a rotating angle of the reflective mirror surface about the flexure (para [0052]). Among the benefits of this configuration includes allowing rotation of the mirror to be monitored without adding bulk to the mirror device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki and Man by providing a light source, wherein the light source is configured to emit a light toward the micro-mirror device, and the light emitted by the light source is reflected by a back side of the micro-mirror device; and an optical angle sensor, being a Position Sensitive Detector (PSD) or a Charge Coupled Device (CCD), wherein the optical angle sensor is located such that the light reflected by a back side of the micro-mirror device is configured to reach the optical angle sensor, and the angle sensor is configured to measure a rotating angle of the reflective mirror surface about the flexure, as taught by Mizumoto, in order to allow rotation of the mirror to be monitored without adding bulk to the mirror device.  
	Suzuki, Man and Mizumoto neither teach nor suggest the light source is selected from a group consisting of a light emitting diode (LED), a laser source, and a Vertical-Cavity Surface-Emitting Laser (VCSEL).
	However, Official Notice is taken that LEDs, lasers, and VCSELs are well-known light sources for use with MEMS devices, and are easily acquired. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS apparatus of Suzuki, Man and Mizumoto such that the light source is selected from a group consisting of a light emitting diode (LED), a laser source, and a Vertical-Cavity Surface-Emitting Laser (VCSEL), in order to reduce costs by using an easily acquired light source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872